Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  
Therefore, the arrangement wherein the following claims subject matter must be shown or the feature(s) canceled from the claim(s):
1. upper locking support restricts the downward movement of the platform along the structure (claim 1);
2. configuration that allows for the platform to slide “around” the vertical structure while suspended (claim 9);
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the structural and operational relationship between 24 and 7 as described in the specification.  
Additionally, the drawings are objected to because new reference number 14’ which is identified as “security release” in the amended specification [0032], appears to be pointing to the side of main member 9. How is the side of main member 9 a security release? 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. No new matter should be added.
Please also note corresponding New Matter rejections below. 










New matter 
The amendment filed December 24, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: 
Specification: the amendments to paragraphs [0030] and [0032]. 
Examiner does not see where in the original disclosure there is clear support for the following amendments:
adjustment locks 3 comprising a tension-lever lock or a latch, 
that the security lock also includes a security release 14’,
the second lever 7 may act as a tensioner configured to adjust a tension in the self-locking security system.
The original disclosure does not clearly depict or identify these newly added details in the figures, and examiners not see where in the original disclosure any of these details were originally presented.
Claims: examiner does not see where in the original disclosure there is support for the following claim amendments:
a first locking mechanism for selectively tensioning and releasing tension in the retaining member to the vertical structure,
wherein the upper locking support selectively restricts downward movement of the platform along the structure and is movable vertically when tension is released on the bracket,
the lower self-locking mechanism automatically and selectively restricting downward movement of the platform along the structure,
the self-locking mechanism comprising a security release,
the first locking mechanism comprising a tension-lever lock,
the lower self-locking mechanism comprising a lever for adjusting a tension in the lower self-locking mechanism.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Examiner does not see where in the original disclosure there is support for the following claim amendments:
a first locking mechanism for selectively tensioning and releasing tension in the retaining member to the vertical structure,
wherein the upper locking support selectively restricts downward movement of the platform along the structure and is movable vertically when tension is released on the bracket,
the lower self-locking mechanism automatically and selectively restricting downward movement of the platform along the structure,
the self-locking mechanism comprising a security release,
the first locking mechanism comprising a tension-lever lock,
the lower self-locking mechanism comprising a lever for adjusting a tension in the lower self-locking mechanism.

See also corresponding 35 USC 112 (b) rejections below.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the newly added limitation “wherein the upper locking support selectively restricts downward movement of the platform along the structure and is movable vertically when tension is released on the bracket”, renders the claim generally indefinite and unclear. It is not clear how the upper locking support (bracket 26) restricts the movement of the platform along the structure. The movement of the platform along the structure is a result of the winding and unwinding of the winch 8. Additionally the limitation suggests that the platform is movable vertically when tension is released on the bracket, which further clouds the issue. How would releasing tension on the bracket, which the platform is suspended from, allow the platform to move? Again the movement of the platform is dependent upon the winding and unwinding of the winch. 
Also, with respect to claim 1, it is not clear how the lower self-locking mechanism automatically and selectively restricts downward movement of the platform along the structure. Via the disclosure it appears there is nothing automatic about the lower self-locking mechanism and that it requires two possibly three steps by the user to activate the locking mechanism. Additionally, the term “selectively restricting” is not clear as this 
With respect to claim 9 it is unclear how the platform could slide “around” the vertical structure while suspended. In order for the platform to be suspended the upper locking support needs to be locked (the retaining member under tension and frictionally engaged with the outer portion of the vertical structure, and lower member of the bracket engaging the vertical structure under tension). How would the platform which is suspended from the upper locking support be able to slide around the vertical structure if it’s supporting structure (the upper locking support) is locked in position?
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Prejean (US 7,156,206), as best understood in light of the numerous rejections above.
Prejean discloses:
Claim 1: a self-climbing platform adapted to movably attach to an essentially cylindrical and vertical structure (figures 9-11), the self-climbing platform comprising:
a platform (140), forming a surface for supporting a load (figures 9-11), the load being adapted to hang from the vertical structure above ground (figures 9-11); 
an upper locking support (figure 8) comprising:
	a retaining member (62, 110) configured to surround at least an outer portion of the vertical structure (figure 8) and to frictionally engage (@110c, also 62 is disclosed to be a cable, cord, rope, chain, belt or the like, offering multiple different levels of frictional engagement) with the outer portion of the vertical structure (figure 8);
	a bracket (70) comprising a first member (80) secured to the retaining member (via 90) and a lower member (76, 78), the lower member engaging with the vertical structure when under tension (figure 8); and
a first locking mechanism (90, 64) for selectively tensioning and releasing tension in the retaining member to the vertical structure (figure 8);
wherein the upper locking support selectively restricts downward movement of the platform along the structure and is movable vertically when tension is released on the bracket (platform 140 is fixed to 70, so it cannot move up and not the vertical structure unless 70 moves up and down, therefore vertical movement of 140 with respect to the tree is restricted by the vertical movement of 70); and

Claim 2: the main support being suspended from the bracket by a cable (160).
Claim 3 wherein the cable is connected to the bracket by a bearing element (unnumbered adjustable buckle).
Claim 6: wherein the platform comprises a safety railing (120; figures 8-11).
Claim 7: wherein the platform (140) comprises a seat (figures 9-11).


Claim(s) 1, 2, 5 and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hewitt (US pub 2003/0178251), as best understood in light of the above rejections.
Hewitt discloses
Claim 1: a self-climbing platform adapted to movably attach to an essentially cylindrical and vertical structure (figures 1-3), the self-climbing platform comprising:
a platform (68), forming a surface for supporting a load (figures 1-3), the load being adapted to hang from the vertical structure above ground (figure 3); 

	a retaining member (24a, 24b) configured to surround at least an outer portion of the vertical structure (figures 1, 3) and to frictionally engage with the outer portion of the vertical structure (figures 1, 3);
	a bracket (22) comprising a first member (upper plate 23) secured to the retaining member (figure 1, 3, 7-11) and a lower member (lower plate 23), the lower member engaging with the vertical structure (via teeth 106) when under tension;
a first locking mechanism (32, 90, 91) for selectively tensioning and releasing tension in the retaining member to the vertical structure (figures 7-11);
wherein the upper locking support selectively restricts downward movement of the platform along the structure (24b, 38 is for holding the apparatus in place while 24a is loosened and its position adjusted) and is movable vertically when tension is released on the bracket (after 24a is repositioned 24b is then loosened to once again allow movement of the apparatus); and
a main support (16) secured to the platform (figures 1-3) the main support being suspended to the lower member of the bracket (figures 1, 3) the main support (16) comprising a lower self-locking mechanism (via operation/stopping/braking of winch) for automatically and selectively restricting downward movement of the platform along the structure and allowing an upward movement along the structure (operation of winch).
Claim 2: the main support being suspended from the bracket by a cable (18).
Claim 5: wherein the platform further comprises a winch connected to the cable (figures 1-4), the winch being adapted to lift and suspend the platform on the upper locking support is engaged with the vertical structure (figures 1-4).
.


Response to Arguments
Applicant’s arguments with respect to the previously applied prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the same manner as in the prior rejection of record. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.
With respect to the previously presented 112 (a) rejections, examiner recognizes the applicant’s attempt to overcome the lack of written description regarding the “security lock”. However, in amending the specification and claims, the applicant has created multiple issues of New Matter (see above 35 USC 112 (a) rejections).
Additionally, many of the amendments to the claims have created additional 35 USC 112 (b) rejections, as a result of indefinite and unclear claim language.
Examiner notes that while not all claims have prior art rejections, this is a direct result of the outstanding New Matter and 112 rejections. All claims are rejected under at least one rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634